UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1531



LARRY YANCEY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CA-97-1146-1)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Yancey, Appellant Pro Se.   Charlotte Jefferson Hardnett,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Yancey appeals the district court’s order denying his

action. We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Yancey v. United States, No. CA-97-1146-1 (M.D.N.C.

Apr. 7, 1998). We deny Yancey’s motion for summary reversal. We

also dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2